There was judgment for the defendant, and plaintiff appealed.
At the trial, but before the case was heard, the plaintiff demanded a jury trial, which was refused. In the case sent to this Court by his Honor it appears that when the order of reference was made the plaintiff interposed no objection, and also that the order was made at the plaintiff's request. This was a waiver of the right to a jury trial which could not be recalled except by consent. Driller Co. v. Worth, 117 N.C. 515, where the authorities are collected. *Page 157 
The findings of fact by the referee, when there is any evidence, are not reviewable in this Court. The exceptions made before the referee in this case are not reviewable here. The case states that the plaintiff excepted to the judgment, but no errors are assigned, so that in this respect there is nothing before us.
Affirmed.
Cited: Dunavant v. R. R., 122 N.C. 1001; Belvin v. Paper Co.,123 N.C. 150; Kerr v. Hicks, 129 N.C. 144; Foy v. Gray,148 N.C. 437; Lumber Co. v. Lumber Co., 169 N.C. 91.